Citation Nr: 0919789	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-15 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to increases in the "staged" ratings (of 50 
percent prior to April 16, 2008, and 70 percent from that 
date) assigned for the Veteran's post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision of the Milwaukee Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for PTSD, rated 50 percent, 
effective April 29, 2003.  In April 2008, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  In 
June 2008, the case was remanded for additional development.  
An October 2008 rating decision increased the rating for PTSD 
to 70 percent, effective April 16, 2008 (the date of the 
Travel Board hearing).  The Veteran has expressed 
dissatisfaction with the increased "staged" rating, and 
both "stages" of the rating remain on appeal.  AB v. Brown, 
6 Vet. App. 35 (1993).  The issue has been re-characterized 
to reflect that staged ratings are assigned.


FINDINGS OF FACT

1. Throughout prior to April 16, 2008, the Veteran's PTSD was 
manifested by symptoms no greater than productive of 
occupational and social impairment with reduced reliability 
and productivity; symptoms productive of occupational and 
social impairment with deficiencies in most areas are not 
shown.  

2. From April 16, 2008, the Veteran's PTSD has been 
manifested by symptoms no greater than productive of 
occupational and social impairment with deficiencies in most 
areas; symptoms of PTSD productive of total occupational and 
social impairment are not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD prior to April 16, 
2008, and a 100 percent schedular rating from that date are 
not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.400(o), 4.130, Diagnostic Code (Code) 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for PTSD and assigned a disability rating and effective date 
for the award, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regardless, a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  A March 2006 statement of the 
case (SOC) provided notice on the "downstream" issue of an 
increased initial rating; May 2006, November 2006, October 
2008, and April 2009 supplemental SOCs readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record regarding his claim, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Neither the Veteran 
nor his representative has alleged that notice in this matter 
was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008).

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in September 2004, 
February 2006, and August 2008.  The Board notes that in its 
June 2008 remand, it instructed that the RO arrange for the 
Veteran to be examined by a psychiatrist to determine the 
current severity of his PTSD.  Such examination was afforded 
in August 2008; however, it was conducted by a psychologist.  
The Board has reviewed the report of the examination and 
finds it sufficient to resolve the issue for which the 
examination was requested.  Significantly, in D'Aries v. 
Peake, 22 Vet. App. 97 (2008), the United States Court of 
Appeals for Veterans Claims held that only substantial 
compliance, and not strict compliance, with the terms of an 
opinion request is required.  See also Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  Because there has been 
substantial compliance with the terms of the remand, and 
because the Veteran has not identified any pertinent evidence 
that remains outstanding, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

On May to June 2003 private psychosocial assessment, the 
primary case coordinator diagnosed chronic, severe PTSD; 
generalized anxiety disorder; and recurrent, major depressive 
disorder without psychotic features and intermittent suicidal 
ideation.  The Veteran's symptoms included: depression, 
anger, anxiety, fatigue, sleep disturbance, emotional 
numbing, emotional constriction, loss of interest, survivor's 
guilt, and hyperalertness.  There was also evidence of 
suicidal feelings/thoughts and avoidance of activities that 
aroused memory of traumas in the war zone.  He experienced 
flashbacks, distressing thoughts/images, and disturbing 
dreams.  It was noted that throughout his adult life he had 
problems with intimate relationships.  


On September 2004 VA examination, the Veteran reported that 
he had undergone a psychosocial assessment in May 2003 and 
was given a diagnosis of PTSD; he was not currently receiving 
any psychiatric treatment or taking medications.  He 
complained of PTSD symptoms, including: sleep disturbance, 
nightmares, poor appetite, repeated flashbacks, hyper-
startled responses, hypervigilance, and isolation.  He 
reported that these symptoms have been ongoing, but worsened 
approximately two years ago after he attended an army 
reunion.  He also said that his symptoms worsened after he 
retired, as he had more free time.  On mental status 
examination, the examiner noted that the Veteran was well-
groomed, but appeared very anxious and emitted strong body 
odor.  He was oriented times three, and his concentration and 
memory appeared to be intact.  The Veteran also reported some 
suicidal thoughts, but stated that he would never harm 
himself and had no thoughts of harming others.

VA outpatient treatment records from April 2005 to May 2008 
from the Rhinelander Clinic, Milwaukee VA Medical Center 
(VAMC), and Iron Mountain VAMC show that the Veteran received 
regular treatment for PTSD, and attended both individual and 
group therapy sessions.  

On February 2006 VA examination, the Veteran endorsed a full 
spectrum of PTSD symptoms, including: sleeping problems, 
anxiety, depression, nightmares of his combat experience, 
survivor's guilt, emotional detachment and isolation, hyper-
vigilance, hyper-startled responses, and significant amounts 
of anger and irritability.  Objectively, the examiner noted 
that the Veteran's physical appearance and dress reflected 
fairly good personal care and hygiene, though he did smell 
slightly malodorous.  He appeared slightly sad and dysphoric 
with some mild anxiety.  His mental status examination was 
unremarkable; he demonstrated excellent reality, accuracy and 
orientation, as well as both immediate and short-term recall.  
He demonstrated good attention and concentration, excellent 
abstract thinking and social thinking, and good insight.  He 
had an above-average general fund of information.  The 
examiner acknowledged that the Veteran was now retired, but 
noted that this was to take care of his now deceased first 
wife.  He had remarried, and remained active in and around 
his home with remodeling and other chores.  He also reported 
being relatively active socially, particularly with his 
family and children.  He admitted that he had some problems 
communicating with his second wife, but noted that they were 
working through their struggles.  Based upon these findings, 
the examiner opined that the Veteran's symptoms and overall 
level of functioning had not changed since his September 2004 
VA examination.  

At the April 2008 Travel Board hearing, the Veteran testified 
that his PTSD symptoms had increased in severity since his 
February 2006 VA examination such that he did not feel he was 
capable of gainful employment and isolated himself socially, 
including from his wife and children.  He also expressed 
disagreement with the disability picture presented by his VA 
outpatient treatment records, stating that although they 
often reported that he denied suicidal or homicidal thoughts, 
hallucinations, or paranoid and obsessive thoughts, in fact, 
he had attempted suicide once before and still thought about 
it.  He also claimed that often he was not asked during his 
therapy sessions whether he had any suicidal or homicidal 
thoughts and impulses, and that this accounted for the 
notations in his progress notes to the effect that he did not 
experience either.  He also stated that he informed his 
social worker on multiple occasions that he has delusional 
thoughts and hallucinations.  Similarly, whereas progress 
notes often report that individual therapy sessions are 
beneficial to the Veteran, he reported that he advised his 
social worker that at times they were more harmful than 
helpful as he experienced panic attacks both before and after 
sessions.

On August 2008 VA examination, the Veteran reported increased 
and constant symptoms of anxiety, having trouble sleeping, 
depression with periods when he feels suicidal, and increased 
flashbacks and nightmares.  He also reported isolating 
himself and avoiding people, having trouble concentrating, 
and carrying significant survivor's guilt.  It was noted that 
these symptoms were moderate to severe and chronic; they had 
a significant effect on his total daily functioning.  It was 
noted also that there had been major changes in his daily 
activities since his last VA examination (in February 2006); 
specifically, he was more of a loner with trust issues, low 
self-esteem, and depression.  He was not involved in any 
activities - sports, church, or social - and he also 
indicated that he had a distant relationship with his 
children, and was going through a divorce from his second 
wife.  

On mental status examination, the Veteran's orientation, 
communication, and speech were normal.  His behavior was 
appropriate.  His appearance and hygiene showed signs of 
neglect though, as his clothes were soiled and he had a 
noticeably bad odor.  His affect and mood were abnormal, 
affecting his ability to function dependently.  His 
concentration was also abnormal as he seemed preoccupied; he 
had a difficult time understanding fairly simple tasks.  His 
thought process was grossly impaired, affecting his ability 
to think and reason clearly, but his judgment was not 
impaired.  His abstract thinking was impaired and his memory 
also showed signs of mild impairment as he could not remember 
names, directions, or recent events.  He also complained of 
panic attacks three times a week, and exhibited suspicious 
behavior.  There was no delusional or hallucinational history 
present or observed; obsessional rituals were also absent.  
He reported having passive thoughts of death every few weeks, 
but denied having any plans or intent to commit suicide.  He 
also denied any homicidal ideation.  

In summary, the August 2008 authorized VA examiner opined, 
"Since the last exam, mentally, [the Veteran] does have 
intermittent difficulty performing activities of daily living 
but can perform self care.  Poor social and emotional 
functioning greatly affect his ability to perform daily 
activities.  He has difficulty establishing and maintaining 
effective work/school and social activities.  He has 
difficulty maintaining effective family role functioning.  He 
has intermittent inability to perform recreation or leisurely 
pursuits . . . The best description of [his] current 
psychiatric impairment is moderate to severe but chronic.  
The best description of the effects of PTSD on [his] 
occupational and social functioning is there is reduced 
reliability and productivity due to PTSD signs and symptoms . 
. . ."

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted for PTSD when the evidence shows occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The effective date of an increase 
in a disability rating shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
occurred.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Prior to April 16, 2008

A 50 percent rating has been assigned for this period of time 
based on occupational and social impairment with reduced 
reliability and productivity.  Specifically, the report of 
the May to June 2003 private psychosocial assessment, VA 
outpatient treatment records, and the reports of the 
September 2004 and February 2006 VA examinations reflect that 
the Veteran's PTSD was characterized by disturbances of 
motivation and mood.  This was manifested by symptoms of 
anxiety, anger, irritability, depression, loss of appetite, 
sleeplessness, hypervigilance, nightmares, flashbacks, 
survivor's guilt, and hyper-startled responses.  The 
remaining symptoms associated with a 50 percent rating for 
PTSD are not shown.  Significantly, on February 2006 VA 
examination, the Veteran's mental status examination was 
"unremarkable."  He did not show impaired judgment, 
impaired abstract thinking, or impaired short- and long-term 
memory.  It was also noted during this examination that the 
Veteran had remarried recently, was active socially, 
particularly with his family and children, and remained 
active around the house and with his chores even though he 
was retired.  Although the Veteran admitted that he and his 
second wife had some problems with communication, he also 
stated that they were working through their problems.  Such 
symptoms reflect some difficulty in establishing and 
maintaining effective relationships, but the fact that he was 
able to initiate relationships and work through them shows 
that he did not have an inability to establish and maintain 
effective relationships.  

As not all psychiatric symptoms of (or equivalent to) the 
character listed in the criteria for a 50 percent schedular 
rating were shown, it is clear that a higher (70 percent) 
schedular rating for this appeal period is not warranted.  
Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood was not shown.  The record did not contain 
any evidence of obsessional rituals which interfered with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately, and 
effectively; spatial disorientation; or an inability to 
establish and maintain effective relationships.  Hence, the 
Veteran's overall disability picture prior to April 16, 2008, 
most nearly approximated the criteria for the 50 percent 
rating assigned for that period.  

From April 16, 2008

From April 16, 2008 (the date of the Travel Board hearing 
wherein the Veteran requested a new VA examination due to the 
increased severity of his PTSD symptoms), the Veteran's PTSD 
has been assigned a schedular 70 percent rating.  
Consequently, what remains for consideration is entitlement 
to a schedular 100 percent rating.  The report of the August 
2008 authorized VA examination (which is essentially the only 
basis for rating the disability from the April 16, 2008 date) 
shows that the Veteran's PTSD has been characterized by panic 
attacks and depression that affects his ability to function 
independently, appropriately and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances; and neglect of personal appearance and 
hygiene.  He also has difficulty establishing and maintaining 
effective relationships; notably, the Veteran indicated that 
he and his wife were in the process of divorcing, and 
described his relationship with his children as distant.  He 
also reported having some passive suicidal ideation, but 
denied having any plans or actual intent.  In the examiner's 
opinion, the best description of the effects of the Veteran's 
PTSD on his occupational and social functioning was "reduced 
reliability and productivity."  Total occupational and 
social impairment was not shown.  Although there was gross 
impairment in thought process and the Veteran did suffer from 
some hallucinations, delusions, memory loss, and suicidal 
ideation, his hallucinations and delusions were not 
persistent, and his memory was only mildly impaired.  
Likewise, he has consistently stated that despite his 
suicidal thoughts, he has no intention of acting upon them, 
nor does he have any homicidal ideation.  Thus, he is not in 
present danger of hurting himself or others.  Consequently, 
the criteria for a schedular 100 percent rating are neither 
met nor approximated during this period of time, and such 
rating is not warranted.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, suggesting that the 
disability picture presented by the Veteran's PTSD is 
exceptional or that schedular criteria are inadequate (the 
symptoms and impairment shown are encompassed by the 
schedular criteria).  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.  


ORDER

A rating in excess of 50 percent for PTSD prior to April 16, 
2008, and a 100 percent rating from that date are denied.   

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


